Title: To Thomas Jefferson from Samuel F. Bradford, 18 December 1807
From: Bradford, Samuel F.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philada. December 18th. 1807
                        
                        Your favor of 13th. inst. has been recd. we have to regret John Bells Anatomy is not to be procured in
                            our City, Annexed you have bill of Sharfs Shakespear, they are this day forwarded by Mail as you request—
                  Your Obent. Sevt.
                            For S. F. Bradford
                        
                            Jno. Inskeep Jnr.
                        
                        
                            
                           Philada 18 Decr 1807
                            Mr Thomas Jefferson
                            
                           Bot of Saml F Bradford
                            1 Sett Shakspeare 9 Vols—$11.00
                     
                        
                    